1 Reported in 215 N.W. 180.
The complaint seeks to recover $14,194.39 claimed to be due from defendant because of his want of fidelity while acting as plaintiffs' agent in the purchase of an apartment building. The amount is made up of five items. The gist of the action is breach of contract involving an accounting of moneys defendant received belonging to plaintiffs. At the close of the testimony the court concluded that the evidence permitted him to submit to the jury but two of the five items claimed. The jury disagreed. Upon defendant's motion the court ordered judgment as to two items and denied the motion as to two other items. The disposition of the fifth item is not clear from the record but we believe it was disposed of favorably to defendant.
Plaintiffs appealed from an order denying their motion to vacate the order for judgment in favor of defendant as to certain items.
No appeal lies from an order for judgment. Dun. Dig. § 295, note 6. It cannot be reviewed by means of an appeal from an order refusing to vacate. Dun. Dig. § 304.
The appeal is dismissed. *Page 52